DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on September 12, 2022. The examiner acknowledges the amendments to claim 1 and the addition of new claims 2-18. Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 11, 12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of alignment between the arms and lateral sides is considered to be substantially aligned.
Claim 2 recites the first and second arms are substantially aligned with lateral sides of the implant, however lateral sides are not previously recited therefore it is unclear what the arms are aligned with. Furthermore, it is unclear if the lateral sides of the implant are meant to refer to lateral sides of the center support portion, or lateral ends of the arms.
The term “about” in claims 5, 6, 11, 12, 17, and 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the implant dimensions can vary from their claimed sizes and still be considered to be “about” that size.
Claims 5, 11, and 17 each refer to “a long side” and “a short side” of the implant, however the implant is not previously recited as having long or short sides, or a shape that would inherently have long and short sides. It is unclear to which sides these limitations refer.
Claims 6, 12, and 18 each refer to “a long side”, “a short side”, and “a lateral side” of the center support portion, however the center support portion is not recited disclosed as having long, short, or lateral sides, or a shape that would inherently have long, short, and lateral sides. It is unclear to which sides these limitations refer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt (WO 2006/069078 A2) in view of Siegal (US 2003/0216814 A1).
Claim 1: Rosenblatt discloses a method of treating pelvic organ prolapse, said method comprising the placement of an implant to provide support to a portion of a body of a patient [0021], wherein the implant includes a center support portion 37 a first arm 16 and a second arm 16 (fig. 20), the method comprising:
making an incision between the anus and a tip of the coccyx, placing the implant through the incision (fig. 2 and [0023]), and
placing a portion of the center support portion lateral and adjacent the iliococcygeus muscle (figs. 7-8 shows placement of the center support portion lateral and adjacent to the levator ani muscles, which include the iliococcygeus muscle; this is also consistent with the location of the iliococcygeus muscle as identified in Applicant’s fig. 1).
Rosenblatt discloses extending each arm through the obturator membrane [0022 and 55] but fails to disclose connecting each arm to an obturator internus muscle adjacent to a pubic ramus. Siegal discloses an implant for treating pelvic organ prolapse with arms which are extended through respective obturator foramen and secured to the obturator internus muscles adjacent the pubic rami [0035]. It would have been obvious to one of ordinary skill in the art at the time of the invention to connect each arm in the method taught by Rosenblatt to an obturator internus muscle adjacent to a pubic ramus, similar to the technique taught by Siegel, because this attachment location would provide additional anchoring over the obturator membranes alone and Siegal discloses this is a known and effective location for implant attachment.
Claim 2: Rosenblatt discloses the first arm and the second arm are substantially aligned with lateral sides of the implant (fig. 20; since “lateral sides” are not further limited, a side of either arm 16 constitutes “lateral sides” and the arms are aligned therewith).
Claim 3: Rosenblatt discloses the method is for treatment of descending perineum syndrome ([0006] “perineal descent”).
Claim 4: Rosenblatt discloses the implant is configured to be disposed underneath the ano-rectal junction and extend into the ischiorectal fossa ([0021] “the normal ano-rectal angle can be restored”; [0044] “material under and/or lateral to the ano-rectum”; [0023 and 0052-54] needle passes into the ischiorectal fossa en route to the levator muscles, implant is then brought up through this passage, therefore the implant extends into the ischiorectal fossa).
Claims 5 and 6: Rosenblatt discloses the central portion 37 has a “wider area” to “distribute forces over a wide area” [0062] but fails to disclose a ratio between a length of a long side of the implant and a length of a short side of the implant is about 5:2 or that a long side of the center support portion has a length of about 5 cm, a short side of the center support portion has a length of about 2 cm, and a lateral side of the center support portion has a length of about 8 cm. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of Rosenblatt so that the central portion has a ratio between a length of a long side of the implant and a length of a short side of the implant is about 5:2 or that a long side of the center support portion has a length of about 5 cm, a short side of the center support portion has a length of about 2 cm, and a lateral side of the center support portion has a length of about 8 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) and changes in shape are obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In the instant case, the implant of Rosenblatt would not operate differently with the claimed dimensions or shape since it would still define a shape that distributes forces over a “wide area”. Furthermore, Applicant places no criticality on the dimensions or shape implied thereby, stating “[t]he implant may be of any shape suitable for providing adequate support [0033] and using the term “about” in the claims to define the dimensions and ratios.
Claim 7: Rosenblatt discloses a method comprising:
creating an incision between the anus and a tip of a coccyx (fig. 2 and [0023]);
dissecting to access levator muscle on both sides of the patient ([0023] “dissection performed, whereby the levator muscles and the levator plate are exposed”);
dissecting space lateral to levator muscle on both sides of the patient ([0023] “dissection performed, whereby the levator muscles and the levator plate are exposed” and “needle may then be directed lateral to the levator muscles”)
placing an implant having a center support portion and two arms (fig. 20) by placing a portion of the center support portion lateral and adjacent to the iliococcygeus muscle, via ischiorectal fossa on one side of the patient and placing a portion of the center support portion lateral and adjacent to the iliococcygeus muscle, via ischiorectal fossa on the other side of the patient ([0053-55] describe process for placing the implant, including the center support portion, via a needle path traversing the ischiorectal fossa; fig. 7 shows placement of the center support portion lateral and adjacent to the levator ani muscles, which include the iliococcygeus muscle; this is also consistent with the location of the iliococcygeus muscle as identified in Applicant’s fig. 1) and connecting each arm to the obturator membrane 15 ([0055] and fig. 7).  
Rosenblatt discloses extending each arm through the obturator membrane [0022 and 55] but fails to disclose connecting each arm to an obturator internus muscle adjacent to a pubic ramus. Siegal discloses an implant for treating pelvic organ prolapse with arms which are extended through respective obturator foramen and secured to the obturator internus muscles adjacent the pubic rami [0035]. It would have been obvious to one of ordinary skill in the art at the time of the invention to connect each arm in the method taught by Rosenblatt to an obturator internus muscle adjacent to a pubic ramus, similar to the technique taught by Siegel, because this attachment location would provide additional anchoring over the obturator membranes alone and Siegal discloses this is a known and effective location for implant attachment.
Claim 8: Rosenblatt discloses supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle ([0006] “perineal descent”; [0028] “, restores the structure and function of the levator plate”; fig. 7 shows the implant supporting levator muscles from beneath, therefore limiting descent).
Claim 9: Rosenblatt discloses the method is configured to treat descending perineum syndrome ([0006] “perineal descent”).
Claim 10: Rosenblatt discloses the implant is disposed underneath an ano-rectal junction ([0021] “the normal ano-rectal angle can be restored”; [0044] “material under and/or lateral to the ano-rectum”).
Claims 11 and 12: Rosenblatt discloses the central portion 37 has a “wider area” to “distribute forces over a wide area” [0062] but fails to disclose a ratio between a length of a long side of the implant and a length of a short side of the implant is about 5:2 or that a long side of the center support portion has a length of about 5 cm, a short side of the center support portion has a length of about 2 cm, and a lateral side of the center support portion has a length of about 8 cm. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of Rosenblatt so that the central portion has a ratio between a length of a long side of the implant and a length of a short side of the implant is about 5:2 or that a long side of the center support portion has a length of about 5 cm, a short side of the center support portion has a length of about 2 cm, and a lateral side of the center support portion has a length of about 8 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) and changes in shape are obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In the instant case, the implant of Rosenblatt would not operate differently with the claimed dimensions or shape since it would still define a shape that distributes forces over a “wide area”. Furthermore, Applicant places no criticality on the dimensions or shape implied thereby, stating “[t]he implant may be of any shape suitable for providing adequate support [0033] and using the term “about” in the claims to define the dimensions and ratios.

Claim 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt (WO 2006/069078 A2, hereinafter Rosenblatt ‘078) in view of Rosenblatt (US 2005/0283189 A1, hereinafter Rosenblatt ‘189).
Claim 13: Rosenblatt ‘078 discloses a method comprising:
making an incision between the anus and a tip of a coccyx (fig. 2 and [0023]);
placing an implant through the incision (fig. 2 and [0023]);
placing a portion of the center support portion of the implant lateral and adjacent iliococcygeus muscle, via ischiorectal fossa, on one side of the patient ([0053-55] describe process for placing the implant, including the center support portion, via a needle path traversing the ischiorectal fossa; fig. 7 shows placement of the center support portion lateral and adjacent to the levator ani muscles, which include the iliococcygeus muscle; this is also consistent with the location of the iliococcygeus muscle as identified in Applicant’s fig. 1). 
Rosenblatt ‘078 fails to disclose connecting a portion of the implant to a sacrospinous ligament adjacent to an ischial spine. However, sacrospinous ligament fixation of pelvic floor support implants is known in the art. Rosenblatt ‘189 discloses a pelvic implant 551 for treating lax muscles in the pelvic region that is fixed to underlying tissue via fixing devices 552 placed along the edges of the graft. The fixation devices may be placed into supporting structures such as the sacrospinous ligament or the levator ani muscle (fig. 28 and [0088]). It would have been obvious to one of ordinary skill in the art at the time of the invention to secure the implant disclosed by Rosenblatt ‘078 to the sacrospinous ligament because Rosenblatt ‘189 demonstrates that implants for similar purposes are known to be secured to the sacrospinous ligament and discloses this is an appropriate attachment location for treating a soft tissue laxity by restoring tissues to a normal anatomical position [0088].
Claim 14: Rosenblatt discloses supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle ([0006] “perineal descent”; [0028] “, restores the structure and function of the levator plate”; fig. 7 shows the implant supporting levator muscles from beneath, therefore limiting descent).
Claim 15: Rosenblatt discloses the method is configured to treat descending perineum syndrome ([0006] “perineal descent”).
Claim 16: Rosenblatt discloses the implant is disposed underneath an ano-rectal junction ([0021] “the normal ano-rectal angle can be restored”; [0044] “material under and/or lateral to the ano-rectum”).
Claims 17 and 18: Rosenblatt discloses the central portion 37 has a “wider area” to “distribute forces over a wide area” [0062] but fails to disclose a ratio between a length of a long side of the implant and a length of a short side of the implant is about 5:2 or that a long side of the center support portion has a length of about 5 cm, a short side of the center support portion has a length of about 2 cm, and a lateral side of the center support portion has a length of about 8 cm. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of Rosenblatt so that the central portion has a ratio between a length of a long side of the implant and a length of a short side of the implant is about 5:2 or that a long side of the center support portion has a length of about 5 cm, a short side of the center support portion has a length of about 2 cm, and a lateral side of the center support portion has a length of about 8 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) and changes in shape are obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In the instant case, the implant of Rosenblatt would not operate differently with the claimed dimensions or shape since it would still define a shape that distributes forces over a “wide area”. Furthermore, Applicant places no criticality on the dimensions or shape implied thereby, stating “[t]he implant may be of any shape suitable for providing adequate support [0033] and using the term “about” in the claims to define the dimensions and ratios.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8992414. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-18 correspond to claims 1-13 of U.S. Patent No. 8992414 as follows:
Application 16/691557
US 8992414
Claim 1. A method of treating pelvic organ prolapse, said method comprising the placement of an implant to provide support to a portion of a body of a patient 

wherein the implant includes a center support portion a first arm and a second arm, 







the method comprising making an incision between an anus and a tip of a coccyx, 

placing the implant through the incision, 

placing a portion of the center support portion lateral and adjacent to iliococcygeus muscle, and 





connecting each arm to an obturator internus muscle adjacent to a pubic ramus.
Claim 1. A method of treating pelvic organ prolapse, said method comprising the placement of an implant via ischiorectal fossa to provide support for levator ani muscle, 

wherein the implant comprises a center support portion comprising a long side and a short side, the long side and the short side being substantially parallel, and lateral sides extending between the long side and the short side, and each arm extending from a corner between the long side and a lateral side, and two arms, 

the method comprising making an incision between an anus and a tip of a coccyx, 

placing the implant through the incision, 

placing a portion of the center support portion lateral and adjacent to iliococcygeus muscle, via ischiorectal fossa, on one side of the patient, placing a portion of the center support portion lateral and adjacent to iliococcygeus muscle, via ischiorectal fossa, on the other side of the patient, and 

connecting each arm to an obturator internus muscle adjacent to a pubic ramus, wherein the method comprises supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle.

Claims 7 and 13 also each recite every element of current application claim 1
Claim 2. The method of claim 1, wherein the first arm and the second arm are substantially aligned with lateral sides of the implant.
Claim 2. The method of claim 1 wherein the arms are substantially aligned with the lateral sides.
Claim 3. The method of claim 1, wherein the method is for the treatment of descending perineum syndrome.
Claim 3. The method of claim 1 for the treatment of descending perineum syndrome.

Claim 9. The method of claim 7 for the treatment of descending perineum syndrome.
Claim 4. The method of claim 1, wherein the implant is configured to be disposed underneath the ano-rectal junction and extend into the ischiorectal fossa
Claim 4. The method of claim 1 wherein the implant is draped underneath the ano-rectal junction into the ischiorectal fossa.

Claim 7. …via ischiorectal fossa…
Claim 10. The method of claim 7 wherein the implant is draped underneath the ano-rectal junction.
Claim 5. The method of claim 1, wherein a ratio between a length of a long side of the implant and a length of a short side of the implant is about 5:2
Claim 5. The method of claim 1 wherein a ratio between a length of the long side and a length of the short side is about 5:2.

Claim 11. The method of claim 7 wherein a ratio between a length of the long side and a length of the short side is about 5:2.
Claim 6. The method of claim 1, wherein a long side of the center support portion has a length of about 5 cm, a short side of the center support portion has a length of about 2 cm, and a lateral side of the center support portion has a length of about 8 cm.
Claim 6. The method of claim 1 wherein the long side of the center support portion has a length of about 5 cm, the short side has a length of about 2 cm, and the lateral sides of the center support portion have a length of about 8 cm.

Claim 12. The method of claim 7 wherein the long side of the center support portion has a length of about 5 cm, the short side has a length of about 2 cm, and the lateral sides of the center support portion have a length of about 8 cm.
Claim 7. A method comprising: 

creating an incision between an anus and a tip of a coccyx, 

dissecting to access levator muscle on both sides of the patient, 

dissecting space lateral to levator muscle on both sides of the patient, and 

placing an implant having a center support portion and two arms by placing a portion of the center support portion lateral and adjacent to iliococcygeus muscle, via ischiorectal fossa, on one side of the patient, placing a portion of the center support portion lateral and adjacent to iliococcygeus muscle, via ischiorectal fossa, on the other side of the patient, and 













connecting each arm to an obturator internus muscle adjacent to a pubic ramus.
Claim 7. A method of treating pelvic organ prolapse, the method comprising: 
creating an incision between an anus and a tip of a coccyx, 

dissecting to access levator muscle on both sides of the patient, and 

dissecting space lateral to levator muscle on both sides of the patient, 

placing an implant comprising a center support portion and two arms by placing a portion of the center support portion lateral and adjacent to iliococcygeus muscle, via ischiorectal fossa, on one side of the patient, the implant comprising a center support portion and two arms, the center support portion comprising a trapezoid having a long side and a short side, the long side and the short side being substantially parallel, and lateral sides extending between the long side and the short side, two anterior corners, one each between the long side and one of the two lateral sides, and two posterior corners, one each between the short side and one of the two lateral sides, wherein each arm extends from an anterior corner, placing a portion of the center support portion lateral and adjacent to iliococcygeus muscle, via ischiorectal fossa, on the other side of the patient, 

connecting each arm to an obturator internus muscle adjacent to a pubic ramus, and 

connecting each posterior corner to sacrospinous ligament adjacent an ischial spine.

Claims 1 and 13 also recite each element of current application claim 7.
Claim 8. The method of claim 7, comprising supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle
Claim 8. The method of claim 7 comprising supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle

Claim 13. …wherein the method comprises supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle…
Claim 9. The method of claim 7, wherein the method is configured to treat descending perineum syndrome.
Claim 9. The method of claim 7 for the treatment of descending perineum syndrome.

Claim 3. The method of claim 1 for the treatment of descending perineum syndrome.
Claim 10. The method of claim 7, wherein the implant is disposed underneath an ano-rectal junction.
Claim 10. The method of claim 7 wherein the implant is draped underneath the ano-rectal junction.

Claim 4. The method of claim 1 wherein the implant is draped underneath the ano-rectal junction into the ischiorectal fossa.
Claim 11. The method of claim 7, wherein a ratio between a length of a long side of the implant and a length of a short side of the implant is about 5:2.
Claim 11. The method of claim 7 wherein a ratio between a length of the long side and a length of the short side is about 5:2.

Claim 5. The method of claim 1 wherein a ratio between a length of the long side and a length of the short side is about 5:2.
Claim 12. The method of claim 7, wherein a long side of the center support portion has a length of about 5 cm, a short side of the center support portion has a length of about 2 cm, and a lateral side of the center support portion has a length of about 8 cm.
Claim 12. The method of claim 7 wherein the long side of the center support portion has a length of about 5 cm, the short side has a length of about 2 cm, and the lateral sides of the center support portion have a length of about 8 cm.

Claim 6. The method of claim 1 wherein the long side of the center support portion has a length of about 5 cm, the short side has a length of about 2 cm, and the lateral sides of the center support portion have a length of about 8 cm.
Claim 13. A method of treating pelvic organ prolapse, said method comprising: 






making an incision between an anus and a tip of a coccyx, 

placing an implant through the incision,

placing a portion of a center support portion of the implant lateral and adjacent to iliococcygeus muscle, via ischiorectal fossa, on one side of the patient, and 










connecting a portion of the implant to a sacrospinous ligament adjacent to an ischial spine.
Claim 13. A method of treating pelvic organ prolapse, said method comprising the placement of an implant via ischiorectal fossa to provide support for levator ani muscle, wherein the implant comprises a center support portion and two arms, the method comprising 

making an incision between an anus and a tip of a coccyx, 

placing the implant through the incision, 

placing a portion of the center support portion lateral and adjacent to iliococcygeus muscle, via ischiorectal fossa, on one side of the patient, placing a portion of the center support portion lateral and adjacent to iliococcygeus muscle, via ischiorectal fossa, on the other side of the patient, and 

connecting each arm to an obturator internus muscle adjacent to a pubic ramus, wherein the method comprises supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle, and 

connecting the implant to a sacrospinous ligament adjacent to an ischial spine.

Claim 7 also recites every element of claim 13.
Claim 14. The method of claim 13, comprising supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle.
Claim 13. …wherein the method comprises supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle…
Claim 8. The method of claim 7 comprising supporting disrupted or lax levator muscles to prevent or limit descent or lateral displacement of levator muscle.
Claim 15. The method of claim 13, wherein the method is configured to treat descending perineum syndrome.
Claim 9. The method of claim 7 for the treatment of descending perineum syndrome.
Claim 16. The method of claim 13, wherein the implant is disposed underneath an ano-rectal junction.
Claim 10. The method of claim 7 wherein the implant is draped underneath the ano-rectal junction.
Claim 17. The method of claim 13, wherein a ratio between a length of a long side of the implant and a length of a short side of the implant is about 5:2.
Claim 11. The method of claim 7 wherein a ratio between a length of the long side and a length of the short side is about 5:2.
Claim 18. The method of claim 13, wherein a long side of the center support portion has a length of about 5 cm, a short side of the center support portion has a length of about 2 cm, and a lateral side of the center support portion has a length of about 8 cm.
Claim 12. The method of claim 7 wherein the long side of the center support portion has a length of about 5 cm, the short side has a length of about 2 cm, and the lateral sides of the center support portion have a length of about 8 cm.


 Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. Applicant has provided no arguments are remarks beyond a statement that the claims are allowable. As indicated in the rejection above, claims 1-18 are rejected in view of the cited art and on the ground of non-statutory double patenting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791